SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of December 2013 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No þ On November 27, 2013, DHT Holdings, Inc. (the “Company”) filed a Certificate of Designation of Series B Participating Preferred Stock with the Registrar of Corporations of the Republic of the Marshall Islands.Attached hereto as Exhibit 3.1 is the Certificate of Designation, and it is incorporated herein by reference. On December 2, 2013, the Company issued a press release announcing the completion of its previously announced private placement of approximately $110 million of its equity to institutional investors.Attached hereto as Exhibit 99.1 is the press release, and it is incorporated herein by reference. EXHIBIT LIST Exhibit Description Certificate of Designation of Series B Participating Preferred Stock Press Release dated December 2, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: December 2, 2013 By: /s/ Eirik Ubøe Eirik Ubøe Chief Financial Officer
